      Case 1:18-cv-01755-RA-DCF Document 160 Filed 09/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                   USDC-SDNY
                                                                DOCUMENT
 SHANELL PUGH-OZUA,                                             ELECTRONICALLY FILED
                                                                DOC#:
                           Plaintiff,                           DATE FILED: 09/15/2021

                      v.
                                                           No. 18-CV-1755 (RA)
 SPRINGHILL SUITES a/k/a SPRINGHILL
 SUITES MARRIOTT, MARRIOTT HOTEL                                  ORDER
 SERVICES, INC., MARRIOTT
 WORLDWIDE RESERVATION SERVICES,
 LLC, CARRIE CARPENTER, GINA
 NGEAU, AND AUBREY KARACIA,

                           Defendants.


RONNIE ABRAMS, United States District Judge:
       Plaintiff’s deadline to oppose Defendants’ summary judgment motion is extended to
September 24, 2021. Defendants’ deadline to reply is extended to November 5, 2021.
SO ORDERED.

 Dated:   September 15, 2021
          New York, New York

                                               RONNIE ABRAMS
                                               United States District Judge
